695 N.W.2d 551 (2005)
265 Mich. App. 446
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cory Jo SCHUT, Defendant-Appellant.
Docket No. 256377.
Court of Appeals of Michigan.
Submitted February 9, 2005, at Grand Rapids.
Decided March 17, 2005, at 9:00 a.m.
Released for Publication April 29, 2005.
*552 Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, Gordon Shane McNeill, Prosecuting Attorney, and Eric Restuccia, Assistant Attorney General, for the people.
Law, Weathers & Richardson, P.C. (by Terry E. Tobias and Gregory N. Longworth), Grand Rapids, for the defendant.
Before: SCHUETTE, P.J., and FITZGERALD and BANDSTRA, JJ.
SCHUETTE, P.J.
In this interlocutory appeal, defendant, Cory Jo Schut, appeals by leave granted from the circuit court's orders denying his motion to dismiss the information with respect to a charge of driving with a revoked license and causing death, MCL 257.904(4), and granting the prosecutor's motion to preclude evidence that the victim was in fact the cause of her own death. We reverse and remand. We do not retain jurisdiction.

I. FACTS
In January 2004, defendant was driving a pickup truck with snowplowing equipment attached to its front, even though his driver's license had been revoked. Apparently, he was traveling at normal speeds when the victim crossed the road in front of him while riding a snowmobile. The snowmobile and the truck collided. Defendant did not stop at the scene or report the accident. All indications are that the victim died immediately upon impact with the truck.
The prosecutor charged defendant with second-degree murder, MCL 750.317; operating a motor vehicle with a revoked license and causing death, MCL 257.904(4); and failing to stop at the scene of an accident involving death or serious bodily injury, MCL 257.617. District Judge Gary R. Holman expressly concluded that "even though the Defendant did not cause the accident, the vehicle he was operating did cause the death of [the victim]." The district court dismissed the murder charge, but bound defendant over for trial on the remaining charges.
The defense argued to the district court that because the victim herself had caused the accident resulting in her death, causation could not be attributed to defendant under MCL 257.904(4). The district court rejected this theory. Defendant reiterated his position in trying to persuade the circuit court to dismiss the information on that charge. The circuit court declined to dismiss the information. Trial proceedings have been stayed pending resolution of this interlocutory appeal.

II. Standard of Review
This Court reviews de novo a lower court's denial of a motion to dismiss the information, and determines upon examination of the entire preliminary examination record whether the magistrate abused its discretion when it found probable cause to bind the defendant over for trial. People v. Orzame, 224 Mich.App. 551, 557, 570 N.W.2d 118 (1997). The decision whether to admit evidence is likewise reviewed for an abuse of discretion. People v. Bahoda, 448 Mich. 261, 289, 531 N.W.2d 659 (1995). Statutory interpretation is a question of law calling for review de novo. People v. Denio, 454 Mich. 691, 698, 564 N.W.2d 13 (1997).

III. Analysis
Defendant argues that MCL 257.904(4) requires actual causation, not mere involvement. We agree.
MCL 257.904 provides, in pertinent part:

*553 (1) A person whose operator's or chauffeur's license or registration certificate has been suspended or revoked and who has been notified ... of that suspension or revocation, whose application for license has been denied, or who has never applied for a license, shall not operate a motor vehicle upon a highway or other place open to the general public or generally accessible to motor vehicles, including an area designated for the parking of motor vehicles, within this state.
* * *
(4) A person who operates a motor vehicle in violation of subsection (1) and who, by operation of that motor vehicle, causes the death of another person is guilty of a felony....
Although there is no case law interpreting the causation language in MCL 257.904(4), there is binding precedent interpreting MCL 257.625, a statute that reflects similar organization:
(1) A person, whether licensed or not, shall not operate a vehicle upon a highway or other place open to the general public or generally accessible to motor vehicles, including an area designated for the parking of vehicles, within this state if the person is operating while intoxicated....
* * *
(4) A person, whether licensed or not, who operates a motor vehicle in violation of subsection (1) ... and by the operation of that motor vehicle causes the death of another person is guilty of a crime....
Our Supreme Court has held that MCL 257.625(4) applies only if the unlawful intoxication factored substantially into the death in question. People v. Lardie, 452 Mich. 231, 259-260 and n. 51, 551 N.W.2d 656 (1996). In Lardie, our Supreme Court ruled that identical language in MCL 257.625(4), operation of a motor vehicle while intoxicated causing death, required proof of causation, i.e., the prosecutor must establish that the particular defendant's decision to drive while intoxicated produced a change in that driver's operation of the vehicle that caused the death. An unavoidable killing is insufficient to justify invoking the statute. Id. at 258 and n. 48, 551 N.W.2d 656. "Otherwise, the statute would impose a penalty on a driver even when his wrongful decision to drive while intoxicated had no bearing on the death that resulted." Id. at 257, 551 N.W.2d 656.
"`Identical language should certainly receive identical construction when found in the same act.'" People ex rel Simmons v. Munising Twp., 213 Mich. 629, 633, 182 N.W. 118 (1921) (quoting and adopting the trial court opinion). See also Empire Iron Mining Partnership v. Orhanen, 455 Mich. 410, 426 n. 16, 565 N.W.2d 844 (1997). Our Supreme Court declared in Lardie that "[s]tatutes that create strict liability for all of their elements are not favored." Lardie, supra at 240, 551 N.W.2d 656. Also, even where a crime is created by statute, criminal intent is ordinarily an element of the crime. Id. at 239, 551 N.W.2d 656. However, the Court also stated:
In order to determine whether a statute imposes strict liability or requires proof of a mens rea, that is, a guilty mind, this Court first examines the statute itself and seeks to determine the Legislature's intent. In interpreting a statute in which the Legislature has not expressly included language indicating that fault is a necessary element of a crime, this Court must focus on whether the Legislature nevertheless intended to require some fault as a predicate to *554 finding guilt. [Id. at 239, 551 N.W.2d 656 (citation omitted).]
If the offense in question does not codify the common law and omits reference to the element of intent, this Court will examine the Legislature's intent in enacting the legislation to determine whether there is a mens rea requirement. Id. at 246, 551 N.W.2d 656. Courts may look to the legislative history of an act, as well as to the history of the time during which the act was passed, to ascertain the reason for the act and the meaning of its provisions. People v. Hall, 391 Mich. 175, 191, 215 N.W.2d 166 (1974). However, legislative staff analyses and committee reports have limited value. Frank W Lynch & Co. v. Flex Technologies, Inc., 463 Mich. 578, 587, 624 N.W.2d 180 (2001); In re Complaint of Michigan Cable Telecom. Ass'n Against Ameritech Michigan, 241 Mich.App. 344, 372-373, 615 N.W.2d 255 (2000). Although of limited value, the legislative staff analysis of 1998 PA 342[1] indicates that MCL 257.904 was amended to add the language presently found in subsection 4 making a person who operates a motor vehicle with a revoked or suspended license and, by operation of that motor vehicle, causes the death of another person guilty of a felony. This analysis indicates that the purpose of the act was to increase penalties for habitually drunken drivers.[2] This intent is further evinced by the fact that this public act was among a group of public acts that revised the Michigan Vehicle Code to increase criminal penalties, license sanctions, and other sanctions for drunken driving offenses, including operating a vehicle while under the influence of alcohol or controlled substances, as well as for driving without a license.
The Lardie Court noted that MCL 257.625(4) sought to reduce fatalities by deterring drunken driving and concluded, therefore, that the statute must have been designed to punish drivers when their drunken driving caused another's death. Lardie, supra at 256-257, 551 N.W.2d 656. "Otherwise, the statute would impose a penalty on a driver even when his wrongful decision to drive while intoxicated had no bearing on the death that resulted. Such an interpretation of the statute would produce an absurd result by divorcing the defendant's fault from the resulting injury." Id. at 257, 551 N.W.2d 656. The fact that the intent of the legislation in Lardie was very similar to the intent of the legislation in the present case indicates that an identical conclusion is warranted.
Binding authority interprets MCL 257.625(4) as requiring a causal link between the intoxication and the death; thus, we interpret MCL 257.904(4) as requiring a causal link between the revoked or suspended license and the death. To find otherwise would mean the statute would impose a penalty on a driver even when his wrongful decision to drive with a revoked or suspended license had no bearing on the death that resulted. We decline to reach such a result.
Reversed and remanded for proceedings consistent with this opinion. We do not retain jurisdiction.
BANDSTRA, J., concurred.
FITZGERALD, J. (concurring in part and dissenting in part).
I concur with the majority's conclusion that MCL 257.904(4) requires a causal link between the revoked license and the death *555 because this Court is bound by the Supreme Court's decision in People v. Lardie, 452 Mich. 231, 551 N.W.2d 656 (1996), which interpreted identical language in MCL 257.625(4) to require proof of causation. But the Supreme Court recently granted leave to appeal in two cases decided by this Court that should afford the Supreme Court the opportunity to revisit this issue. See People v. Large, unpublished opinion per curiam of the Court of Appeals, issued August 10, 2004, 2004 WL 1779062 (Docket No. 253261), lv. gtd. 471 Mich. 923, 689 N.W.2d 229 (2004), and People v. Schaefer, unpublished opinion per curiam of the Court of Appeals, issued March 25, 2004, 2004 WL 595072 (Docket No. 245175), lv. gtd. 471 Mich. 923, 689 N.W.2d 230 (2004). The cases are to be submitted together. The Supreme Court directed the parties
to include among the issues to be briefed: (1) whether the "substantial" cause language in People v. Lardie, 452 Mich. 231, 551 N.W.2d 656 (1996), is consistent with the statute, (2) whether the requirement of MCL 257.625(4) that the prosecutor establish that the defendant's "operation of that motor vehicle causes the death of another person" requires the prosecutor to establish that the defendant's operation of the motor vehicle was affected by his intoxicated state, (3) whether the statute obligates the prosecutor to show that the defendant's driving at the time of the accident was a proximate cause of another person's death, (4) whether it is sufficient that the prosecutor establish only that the defendant decided to drive while intoxicated, and that a death resulted, and (5) if so, whether the statute violates the Equal Protection Clause of the Michigan Constitution, Const 1963, art 1, § 2, or the Equal Protection Clause of the United States Constitution, Am XIV, or is otherwise unconstitutional. [Schaefer, supra at 923, 689 N.W.2d 230.]
Because identical language should receive identical construction when found in the same act, and because the issue in the present case  whether MCL 257.904(4) requires proof that a defendant's decision to drive was a proximate cause of the victim's death  or only requires proof that a defendant drove with a revoked license and that a death resulted  may be resolved by the Supreme Court's decision in Large and Schaefer, I would hold this case in abeyance pending the Supreme Court's decision.
NOTES
[1]  Senate Legislative Analysis, SB 268, 269, 625, 627, 869, 870, and 953 and HB 4210, 4576, 4959-4961, 5122, 5123, 5951-5956, January 12, 1999, p 5.
[2]  Id. at 1-2.